—Proceeding pursuant to CPLR article 78 to review a determination of the respondent John R. O’Donnell, as Commissioner of the Suffolk County Department of Labor, dated June 16, 1997, which adopted the recommendation of a Hearing Officer, dated June 12, 1997, made after a hearing, finding that the petitioner was guilty of insubordination and job abandonment and imposing the penalty of termination of employment.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The review of administrative determinations in employee disciplinary cases made as a result of a hearing required by Civil Service Law § 75 is limited to a consideration of whether the determination was supported by substantial evidence (see, CPLR 7803 [4]; Lahey v Kelly, 71 NY2d 135). Here, the determination was supported by substantial evidence (see, 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176). Moreover, the notice of the charges against the petitioner was sufficient and in compliance with Civil Service Law § 75 (2) (see, Matter of Gisbert v New York State Thruway Auth., 115 AD2d 934).
The disciplinary penalty imposed as a result of the administrative hearing was proportionate to the offense (see, Matter of Pell v Board of Educ., 34 NY2d 222; Featherstone v Franco, 95 NY2d 550).
The petitioner’s remaining contentions are without merit. Florio, J.P., O’Brien, H. Miller and Townes, JJ., concur.